DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I, claim 1, in the reply filed on 7/6/2021 is acknowledged. Applicant elects R1 is an alkyl or aryl group and R2 is an alkyl or aryl group. The traversal is on the ground(s) that the claims are linked to form a single general inventive concept and there is no undue burden.  This is not found persuasive.
Unity of invention exists only when there is a technical relationship among the claimed inventions involving one or more special technical features. See MPEP 1850. Restriction practice for applications entering the National Stage under 35 U.S.C. 371 is covered under MPEP Chapter 1800 (MPEP 801) which is governed by the unity of invention and does not require a serious burden of searching (MPEP 1893.03(d)).
Applicant argues that Liu does not disclose the polymer as claimed because the methacrylamidoethyl glutamine of Liu has three N atoms with two carbon atoms and four carbon atoms in between while in the present invention, the formula includes two nitrogen atoms and three carbon atoms in between. This is not persuasive.
Formula (I) in claim 1 is 
    PNG
    media_image1.png
    120
    301
    media_image1.png
    Greyscale
 while Liu teaches 
    PNG
    media_image2.png
    103
    281
    media_image2.png
    Greyscale
. Methacrylamidoethyl glutamine is redrawn in the style of Formula (I) of claim 1 to appear thusly: 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. The portion of this structure in the box corresponds to the claimed Formula (I). Starting from the left, the first carbon has a carboxylic acid group (or conjugate), the second carbon has a NH2 group (or conjugate), the next two carbons are –CH2-CH2-, the fifth carbon atom has a carbonyl group and the next atom in the chain is a nitrogen atom. After the nitrogen atom, there are two carbon atoms each with a hydrogen atom, corresponding to R1 and R2 (which can both be hydrogen atoms). Thus, a polymer formed with the methacrylamidoethyl glutamine as taught by Liu has an element represented by Formula (I) of claim 1. In Liu, there are four carbon atoms between the NH2 (or conjugate) and the middle NH group. In the instantly claimed Formula (I), there are four carbon between the NH2 group and the NH group. 
Applicant states that ‘formula difference in monomers must lead to different polymers.’ However, it is noted that Formula (I) is not a monomer. Rather, claim 1 states that a polymer comprises an element where the structure of the element is represented by Formula (I). Thus, to meet claim 1, the structure of Formula (I) must be present, as has been shown above.
Applicant’s discussion with respect to anticipation is not relevant to a restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/6/2021.
Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 recites “and elects R2 is an alkyl group or an aryl group”. It is clear that the limitation of R2 is an alkyl group or aryl group. However, the claim should not use the term “elects” but instead recite “is” or similar language.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a polymer comprising an element where the structure of the element is represented by Formula (I). However, Formula (I) is not a monomeric unit, is not a polymer, and does not indicate that it is attached to a polymer at any position. Thus, claim 1 is indefinite because it is unclear how the structure represented by Formula (I) is present in a polymer. For example, a hydrogen atom of Formula (I) could be substituted to attach to a polymer group, or the carboxylic acid and amine groups could polymerize to form a polyamide. In either case, the removal of atoms results in Formula (I), as written, no longer being present in the polymer. Therefore, claim 1 and all dependent claims are indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu, Langmuir, 2016, 32, pg. 7866-7874.
Liu teaches polymers formed from a methacrylamidoethyl glutamine (Table 1, pg. 7867). Methacrylamidoethyl glutamine and its polymer contain a glutamyl group and therefore contains the element represented by Formula (I) of claim 1. 
Formula (I) in claim 1 is 
    PNG
    media_image1.png
    120
    301
    media_image1.png
    Greyscale
 while Liu teaches 
    PNG
    media_image2.png
    103
    281
    media_image2.png
    Greyscale
. Methacrylamidoethyl glutamine is redrawn in the style of Formula (I) of claim 1 to appear thusly: 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. The portion of this structure in the box corresponds to the claimed Formula (I). Starting from the left, the first carbon has a 2-CH2-, the fifth carbon atom has a carbonyl group and the next atom in the chain is a nitrogen atom. After the nitrogen atom, there are two carbon atoms each with a hydrogen atom, corresponding to R1 and R2 (which can both be hydrogen atoms). Thus, a polymer formed with the methacrylamidoethyl glutamine as taught by Liu has an element represented by Formula (I) of claim 1. In Liu, there are four carbon atoms between the NH2 (or conjugate) and the middle NH group. In the instantly claimed Formula (I), there are four carbon between the NH2 group and the NH group. 

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen, Journal of Applied Polymer Science, Vol. 49, 851-861 (1993).
Chen teaches polymers having the structure 
    PNG
    media_image4.png
    128
    198
    media_image4.png
    Greyscale
 (Scheme 1) where R includes 
    PNG
    media_image5.png
    63
    92
    media_image5.png
    Greyscale
. This contains elements which meet the claimed formula (I) when R1 is an aryl group and R2 is a hydrogen atom.

No prior art rejection are presented over claim 11. Claim 11 recites that R1 and R2 are an alkyl group or aryl group. Chen teaches embodiments where R1 is an aryl group and R2 is a hydrogen atom. Liu teaches embodiments where R1 and R2 are hydrogen atoms. Thus, the structures of the prior art fall outside claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT C BOYLE/Primary Examiner, Art Unit 1764